Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11, 14, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Re. Pat. No. RE43877 to Ludwig et al. (Ludwig).
Regarding Claims 1, 8, 22 and 24, Ludwig teaches a method of and system for singulating integrated circuit (IC) chips from a host semiconductor wafer, the method comprising; 
receiving the host semiconductor wafer 5 comprising a substrate 10/22 and active layers formed 25-35 over the substrate; 
wherein the host semiconductor wafer further comprises a first IC chip Col. 4 lines 23-27 comprising a first portion M1 of the active layers and a first portion of the substrate; 
forming a photoresist layer 60 on the host semiconductor wafer, wherein the photoresist layer defines a first separation channel of the host semiconductor wafer; 
forming a first separation trench by using an etch operation (Col. 4 lines 5-9, Fig. 3) to remove a first segment of the active layers and a first segment of the substrate that are beneath a first separation channel of the host semiconductor wafer (see Figs. 3-5); 
wherein the first separation trench separates: 
the first portion of the active layers from a remaining portion of the active layers (by first portion 65); and 
the first portion of the substrate from a remaining portion of the substrate (65 is deepened by DRIE in Fig. 5); and 
singulating the first IC chip from the host semiconductor wafer by using a substrate removal operation to remove a first section of the remaining portion of the substrate that is underneath the first portion of the substrate (Cols. 5-6 lines 65-5).
	A system to perform these method steps is inherent in Ludwig as none of these steps can be performed outside of a tightly controlled chamber environment.

Regarding Claims 2 and 9, Ludwig teaches the methods of claims 1 and 8, wherein the first separation trench 65 comprises a first segment (as shown in Fig. 3) and a second segment (as shown in Fig. 5).

Regarding Claims 3 and 10, Ludwig teaches the methods of claims 2 and 9, wherein the first segment of the first separation trench separates the first portion of the active layers from the remaining portion of the active layers (see Fig. 3).

Regarding Claims 4 and 11, Ludwig teaches the method of claims 3 and 10, wherein the second segment of the first separation trench separates the first portion of the substrate from the remaining portion of the substrate (see Fig. 5).

Regarding Claim 5, Ludwig teaches the method of claim 4, wherein the etch operation comprises: 
a first etch operation configured to form the first segment of the first separation trench (Col. 5 lines 13-15); and 
a second etch operation configured to form the second segment of the first separation trench (Col. 5 lines 33-39).

Regarding Claims 7 and 14, Ludwig teaches the method of claims 1 and 8 further comprising: 
the host semiconductor wafer further comprising a second IC chip comprising a second portion of the active layers and a second portion of the substrate; 
forming a second separation trench by using the etch operation to, in parallel, remove: 
a second segment of the active layers and a second segment of the substrate that are beneath a second separation channel of the host semiconductor wafer; and 
the first segment of the active layers and the first segment of the substrate that are beneath the first separation channel of the host semiconductor wafer; 
wherein the second separation trench separates: 
the second portion of the active layers from the remaining portion of the active layers; and 
the second portion of the substrate from the remaining portion of the substrate; and 
singulating the second IC chip from the host semiconductor wafer by using the substrate removal operation to, in parallel, remove: 
a second section of the remaining portion of the substrate that is underneath the second portion of the substrate; and 
the first section of the remaining portion of the substrate that is underneath the first portion of the substrate ( the same operation as described in Claim 1 is done simultaneously across the entire wafer to singulate multiple ICs, Col. 6, lines 6-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig as applied to Claims 1, 12, 22 and 24 in view of U.S. Pat Pub. No. 20090011543 to Karta et al. (Karta).
Regarding Claims 6 and 13, Ludwig teaches the methods of claims 5 and 12, wherein: 
the active layers comprise a front-end-of-line (FEOL) layer and a back-end-of- line (BEOL) layer (see Fig. 3); 
the second etch operation comprises a directional reactive ion etch operation (Col. 5 lines 33-39); and 
the substrate removal operation comprises polishing the first section of the remaining portion of the substrate that is underneath the first portion of the substrate (Cols. 5-6 lines 65-5).
Ludwig does not explicitly teach that the first etch operation comprises a sputter etch operation.  However, in analogous art, Karta teaches that in order to achieve a smooth sidewall in IC singulation using etching, a dry etching is preferred, and that sputter etching as claimed and RIE as taught by Ludwig are known equivalents for achieving the same end ([0028-29], see MPEP 2144.06).  Furthermore, RIE is a species of genus sputter etching. RIE is sputter etching with reactive ions, whereas sputter etching is generic for any physical etch where particles are sputtered from a source.  The specification vaguely mentions that sputtering, then DRIE, then back grinding is beneficial, but not why or how.

Regarding Claims 23 and 25, Ludwig teaches the systems of claims 22 and 24, wherein: 
the first separation trench comprises a first segment and a second segment; 
the first segment of the first separation trench separates the first portion of the active layers from the remaining portion of the active layers; 
the second segment of the first separation trench separates the first portion of the substrate from the remaining portion of the substrate; 
the etch operation comprises a first etch operation configured to form the first segment of the first separation trench; 
the etch operation further comprises a second etch operation configured to form the second segment of the first separation trench; 
the active layers comprise a front-end-of-line (FEOL) layer and a back-end-of- line (BEOL) layer; 
the first etch operation comprises an etch operation; 
the second etch operation comprises a directional reactive ion etch operation; 
the substrate removal operation comprises polishing the first section of the remaining portion of the substrate that is underneath the first portion of the substrate; 
the singulation operations further comprising: 
the host semiconductor wafer further comprising a second IC chip comprising a second portion of the active layers and a second portion of the substrate; 
forming a second separation trench by using the etch operation to, in parallel, remove: 
a second segment of the active layers and a second segment of the substrate that are beneath a second separation channel of the host semiconductor wafer; and 
a first segment of the active layers and a first segment of the substrate that are beneath a first separation channel of the host semiconductor wafer; 
wherein the second separation trench separates: the second portion of the active layers from the remaining portion of the active layers; and the second portion of the substrate from the remaining portion of the substrate; and singulating the second IC chip from the host semiconductor wafer by using the substrate removal operation to, in parallel, remove: a second section of the remaining portion of the substrate that is underneath the second portion of the substrate; and the first section of the remaining portion of the substrate that is underneath the first portion of the substrate (see above rejections of claims 1-5 and 7).
	Regarding the first etch being a sputter etch, see above rejection of claim 6.

Claims 15 -19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of U.S. Pat. No. 5688719 to Tsai et al. (Tsai).
Regarding Claim 15, Ludwig teaches a method of singulating integrated circuit (IC) chips from a host semiconductor wafer, the method comprising: 
receiving the host semiconductor wafer comprising a substrate and active layers formed over the substrate; 
wherein the host semiconductor wafer further comprises a first IC chip comprising a first portion of the active layers and a first portion of the substrate; 
forming a photoresist layer having a predetermined thickness on the host semiconductor wafer, wherein the photoresist layer defines a first separation channel of the host semiconductor wafer; 
forming a first separation trench by using an etch operation to remove a first segment of the active layers and a first segment of the substrate that are beneath the first separation channel of the host semiconductor wafer; 
wherein the first separation trench separates: 
the first portion of the active layers from a remaining portion of the active layers; and 
the first portion of the substrate from a remaining portion of the substrate; and 
singulating the first IC chip from the host semiconductor wafer by using a polishing operation to remove a first section of the remaining portion of the substrate that is underneath the first portion of the substrate (see above rejection of Claim 8).  
Ludwig does not explicitly teach 
applying a hardening process to the photoresist layer; 
the hardening process and the predetermined thickness improve a resistance of the photoresist layer to damage caused by the etch operation used to remove the first segment of the active layers and the first segment of the substrate that are beneath the first separation channel of the host semiconductor wafer.
However, in analogous art, Tsai teaches that photoresist used for masking during RIE, as used by Ludwig, should be hardened.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Tsai in order to protect underlying structures from damage during RIE, as taught by Tsai throughout. 

Regarding Claims 16-19 and 21, see the rejections of Claims 2-5 and 7 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig and Tsai as applied to claim 19 above, and further in view of Karta.
Regarding Claim 20, Ludwig and Tsai teach the method of claim 19, wherein: the active layers comprise a front-end-of-line (FEOL) layer and a back-end-of- line (BEOL) layer; the first etch operation comprises an etch operation; and the second etch operation comprises a directional reactive ion etch operation, but do not explicitly teach that the first etch operation is a sputter etch.  However, see the rejections of Claims 6 and 13 above.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812